DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 14, 16, and 19 are objected to because of the following informalities:  
Claim 1, line 2 – add a colon after “comprising”.
Claim 14, line 4  – add a colon after “comprising”.
Claim 14, line 9 – add a colon after “comprising”.
Claim 14, line 15 – add a colon after “comprising”.
Claim 16, line 1 – add a colon after “comprising”.
Claim 16, line 5 – correct spelling of “slidably”.
Claim 19, line 1 – add a colon after “comprising”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 lacks support in the specification for “the open end is covered with a wall integral to the main body”. The specification and drawings only describe a removable lid 76 that can cover the open/second end of the batter injector (see Fig. 5 and page 7, lines 3-8).  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Asfaw (US 2018/0184670 A1).
In regards to claim 1, Asfaw describes a batter injector for dispensing a layer of batter rotatable about a pivot point (Asfaw, Figs. 5-6; pars. 23-24 – deposition unit 202) comprising a main body defining a batter reservoir and an open end in communication with the batter reservoir to receive batter into the batter reservoir (Asfaw, Fig. 5; par. 24 – deposition unit 202 contains a reservoir tank 30 with an open end where batter can be received and an hole 70 that allows batter to flow into a depositor tank 60); a plurality of openings on an injector end of the main body in communication with the batter reservoir (Asfaw, Figs. 6-7; par. 24 – the deposition unit includes a batter depositor that has multiple openings 110 that allow batter to be deposited); and one or more valves controlling the opening and closing of the openings (Asfaw, Fig. 9; par. 24 – gate 120 opens and closes to control flow of the batter).
In regards to claim 2, Asfaw describes the batter injector of claim 1, wherein the openings are linearly arranged (Asfaw, Fig. 7).
In regards to claim 14, Asfaw describes an injera maker comprising a frame (Asfaw, Fig. 1-2; pars. 1 and 20); a controller (Asfaw, pars. 5 and 23; claim 1 – automated machine includes a mechanism  to control movement of depositor tank. May be a CNC type control mechanism); a cooking module comprising a heating element (Asfaw, par. 20 – baking section 3 includes heat sources underneath a baking surface), a lid to cover the heating element (Asfaw, par. 20 – baking section comprises pans and lids), and a lid actuator controlled by the controller and configured to move the lid between covering and non-covering positions (Asfaw, claim 1; Fig. 10-12; par. 25); a reservoir module comprising a main reservoir tank (Asfaw, Fig. 2-3; par. 21-22 - reservoir tank 21), a conduit extending from the main reservoir tank (Asfaw, Fig. 4; par. 24 – stationary pipes 28, 29 transport batter to the tanks 30 from the reservoir tank), and a valve controlled by the controller to selectively permit flow through the conduit (Asfaw, Fig. 13; par. 25 – a manual flow control valve controls the amount of batter going to the tank 30 from the reservoir tank 21); a batter injector module located above the cooking module (Asfaw, Fig. 2) comprising a rotatable batter injector comprising an open end in communication with the conduit (Asfaw, Figs. 4-5; par. 23-24 – stationary pipes 28, 29 transport batter to the tanks 30 from the reservoir tank), a plurality of openings formed in an injection end of the batter injector (Asfaw, Fig. 7; par. 24 – openings 110 allow batter to be poured onto the baking surface), one or more valves controlled by the controller to actuate the plurality of openings between open and closed positions (Asfaw, par. 24; Fig. 9 – gates slide open and closed to allow batter to flow through the openings), an arm attaching the batter injector module to the frame (Asfaw, Figs. 4-6; pars. 23-24 – the depositors 202 are connected to the stationary machine body 36 through rotary frame 66), and a rotation actuator controlled by the controller to rotate the injector about the arm (Asfaw, par. 23 – the system controls the rotation of the deposition units using a motor and pulley system).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-9, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asfaw (U.S. 2018/0184670 A1). Examiner notes that claim 19 includes reference to Merriam-Webster (Merriam-Webster, Actuator) to provide a dictionary definition of a term and not as combination for obviousness.
	In regards to claim 3, Asfaw does not explicitly describe wherein the openings are of non-uniform sizes. Asfaw does describe controlling the openings in the pipes to control the amount of batter being poured through an opening (Asfaw, par. 24).  Asfaw does not explicitly describe whether the openings of the pipes are controlled to be uniform or non-uniform. Additionally, the claims and specification do not provide a reason or motivation for having openings of non-uniform sizes, or any advantages of such openings.  Accordingly, claim 3, is considered an obvious design choice to control the flow of the batter to provide a uniform thickness of the batter.
	In regards to claim 4, Asfaw does not explicitly describe wherein the openings increase in size from a first end to a second end. Asfaw does describe controlling the openings in the pipes to control the amount of batter being poured through an opening (Asfaw, par. 24).  Asfaw does not explicitly describe whether the openings of the pipes are controlled to be uniform or non-uniform.  The claims and specification do not provide a reason or motivation for having openings increase in size from a first end to a second end.  At most, the specification provides that the sizing of the openings can consider “the viscosity of the batter used, the temperature of the heating element 32, and the thermal conductivity and capacity of the heating element 32 among other factors” (Specification, page 8, lines 17-19).  Accordingly, it would have been an obvious optimization to one of ordinary skill in the art at the time of filing of the claimed invention to modify Asfaw to increase the size of the pipe openings for each of the openings from one end to the other. The motivation to do so is to ensure that a uniform amount of batter is distributed from each of the openings (i.e., preventing a majority of the batter is dispersed through the openings closest to the reservoir tank).
	In regards to claim 5, Asfaw, does not describe wherein the plurality of openings comprises four openings.  Asfaw depicts a deposition unit with three openings, but does not specifically limit the number of openings.  The claims and specification do not provide a reason or motivation for having four openings, or any advantages of four openings.  Accordingly claim 5 is considered an obvious design choice to increase the diameter of the batter deposition and thereby increase the size of the food item.
	In regards to claim 6, Asfaw describes wherein the openings are linearly arranged (Asfaw, Fig. 7). However, Asfaw does not explicitly describe the openings being non-uniformly spaced.  The claims and specification do not provide a reason or motivation for having openings that are non-uniformly spaced.  At most, the specification provides that the spacing of the openings can consider “the viscosity of the batter used, the temperature of the heating element 32, and the thermal conductivity and capacity of the heating element 32 among other factors” (Specification, page 8, lines 17-19).  Accordingly, it would have been obvious optimization to one of ordinary skill in the art at the time of filing of the claimed invention to provide the openings in a non-uniform spacing.  The motivation to do so is to control the deposition of the batter to help ensure a uniform thickness of the batter (e.g., to adjust for batter spreading after it has been deposited onto the baking surface).
In regards to claim 7, Asfaw does not describes wherein the open end is covered with a wall integral to the main body comprising an input port in communication with the 28 batter reservoir to receive batter into the batter reservoir.  Covers for food item containers are well-known in the art to seal said containers.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Asfaw to include a covering to cover the open end and to include a port where batter can be deposited into the tank.  The motivation to do so is to improve food safety by reducing the ways that contaminants can get into the batter and/or block the flow of batter.
In regards to claim 8, Asfaw does not describe the batter injector reservoir of claim 1 further comprising a lid removably coupled to the main body to cover the open end and comprising an input port in communication with the batter reservoir to receive batter into the batter reservoir.  Lids are well-known in the art as being used to seal containers.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Asfaw to include a removable lid to cover an open end and to include a port where batter can be deposited into the tank.  The motivation to do so is to improve food safety by reducing the ways that contaminants can get into the batter and/or block the flow of batter.
In regards to claim 9, Asfaw does not describe the batter injector reservoir of claim 8, wherein the lid is removably coupled to the main body with fasteners.  For the reasons provided with respect to claim 8, from which claim 9 depends, it would have been obvious to modify Asfaw to include a lid to cover the tank.  Moreover, it is well-known in the art to have a lid with a fastener to securely couple the lid to the container.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to further modify Asfaw to include a lid coupled to the tank with fasteners. The motivation to do so is to help ensure that the lid does not get knocked out of place.
In regards to claim 15, Asfaw does not describes the injera maker of claim 14, wherein the reservoir module further comprises a pump controlled by the controller to extract batter from the main reservoir tank. Instead Asfaw describes a controlled metering pump that may be used instead of the manual flow control valve (Asfaw, par. 25).  However, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Asfaw to include the pump and manual flow control valve.  The motivation to do so is to provide a redundant system that can be used in case the automated system (i.e., the pump) fails to allow the system to remain controllable.
In regards to claim 19, Asfaw describes the injera maker of claim 14 further comprising a rotatable element attached to the frame (Asfaw, Figs. 1-2; par. 20); a plurality of cooking modules arranged in an array on the rotatable element (Asfaw, Figs. 1-2; par. 20 and 24). Asfaw does not describe a circular shape.  Rather, Asfaw describes an ovoid shape.  Circles are considered an oval. Accordingly, a circular shape is considered an obvious design choice.
Asfaw does not explicitly describe an actuator to rotate the rotatable circular element.  Asfaw does describe rotating the baking surfaces around the conveyor (Asfaw, par. 20). Actuators is a general term used to describe a device for moving (See Merriam-Webster).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention that the conveyor of Asfaw is moved by an actuator.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asfaw as applied to claims 1 and 8 above, and further in view of Succar (U.S. 2010/0075001 A1).
In regards to claim 10, Asfaw does not describe the batter injector reservoir of claim 8 further comprising a vent port defined by an aperture in the lid in communication with the batter reservoir. Succar describes a food dispensing apparatus that includes an air vent 124 to allow air to flow into the chamber (i.e., a reservoir) to adjust the pressure within the chamber to help the dispensing of the food (Succar, pars. 49-51). Both Asfaw and Succar are directed towards dispensing food items including batter.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Asfaw in view of Succar to include a lid with an air vent. The motivation to do so is to improve dispensing of the batter.
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asfaw as applied to claim 1 above, and further in view of Koval (U.S. 5,441,173 A).
In regards to claim 11, Asfaw does not describe wherein the main body further defines a bore intersecting the plurality of openings and further comprising a rod with a slot formed therethrough, the rod configured to fit into the bore wherein the rod can be rotated to align the slot with the plurality of openings to open and close the openings. 
Asfaw describes rotating a depositor tank using a screw type movement to open and close stationary gates 62 (Asfaw, par. 24). Koval is directed towards a piston depositor for an automated bakery line that uses a cylinder bore with and rotary valves to interconnect the outlets with the hopper (Koval, Fig. 2; col. 3, lines 3-46). Both Asfaw and Koval are directed towards batter dispensers. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Asfaw in view of Koval to replace the gates with a rotary valve and to rotate said valve instead of the tank to control the flow of batter. The motivation to do so is to improve control over the deposition of batter.
Claim 12 recites similar subject matter as claim 11 and is therefore rejected for similar reasons.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asfaw and Succar as applied to claims 1, 8, and 10 above, and further in view of Rohrbacher (U.S. 3,537,404 A).
In regards to claim 13, Asfaw and Succar do not describe the rotatable batter injector reservoir of claim 10, wherein the lid further comprises a dual-open ended structure extending from the vent port to permit air to pass through and temporarily contain excess batter from the batter reservoir.
Rohrbacher describes a pastry forming apparatus that has an overflow pipe that returns excess batter from a reservoir to the batter source (Rohrbacher, col. 2, lines 11-18). While Rohrbacher does not describe using the overflow pipe as a vent to permit air to pass through, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention that air would pass through the tube prior to being used to return overflow (i.e., when the tube is empty).  Asfaw, Succar, and Rohrbacher are all directed towards batter dispensing devices.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to  further modify Asfaw in view of Succar and Rohrbacher to include a lid with a vent that is also used to accommodate an overflow of batter from the tank. The motivation to do so is to provide a mechanism to prevent food waste.
Claim(s) 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asfaw as applied to claims 14-15 above, and further in view of Bekele (U.S. 10,092,011 B1).
In regards to claim 16, Asfaw describes the injera maker of claim 15 further comprising a track attached to the frame (Asfaw, Figs. 1-2; par. 20); a plurality of cooking modules arranged in an array aligned with the track (Asfaw, Figs. 1-2; par. 20 and 24). Asfaw does not describe the arm slideably connected to the track; and an actuator to move the batter injector module along the track. Instead, Asfaw describes moving the baking surfaces around the batter deposition unit (Asfaw, pars. 20 and 24).
However, Bekele describes a semi-automated injera making system that includes a depositing apparatus that is slidable over a track (Bekele, Figs. 9-13; claim 2; col. 2, lines 56-63). Both Asfaw and Bekele are directed towards batter dispensing devices.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Asfaw in view of Bekele to move the batter deposition unit along a track to dispense batter onto baking surfaces.  The motivation to do so is to reduce the physical footprint of the device to allow installation into limited spaces.
In regards to claim 17, Asfaw describes the automated injera maker of claim 16 further comprising a plurality of batter injector modules such that batter may be dispensed on more than one cooking module simultaneously (Asfaw, Figs. 2 and 4; par. 23).
In regards to claim 18, Asfaw describes the injera maker of claim 16, wherein the track is linear (Asfaw, Fig. 7).
Claim 20 recites similar subject matter as claim 17 and is rejected for similar reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0035676 A1 describes a compact machine for manufacturing injera that allows multiple injera to be made simultaneously.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN M BADALAMENTI whose telephone number is (571)272-4149. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joel Attey can be reached on (571)272-7936. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRYAN M BADALAMENTI
Examiner
Art Unit 3761



/BRYAN M BADALAMENTI/Examiner, Art Unit 3761                                                                                                                                                                                         
/JOEL M ATTEY/Primary Examiner, Art Unit 3763